Exhibit 10.3

 

FIRST AMENDMENT
TO
LOAN AGREEMENT

 

This First Amendment to Loan Agreement (the “Amendment”) is entered into as of
November 29, 2016, by and between Agility Capital II, LLC (“Lender”) and
Accelerize, Inc. (“Borrower”).

 

RECITALS

 

Borrower and Lender are parties to that certain Loan Agreement dated as of March
11, 2016 and as amended from time to time (the “Agreement”). Lender acknowledges
that on or about the date of this Amendment, Borrower is entering into a
Confidential Settlement Agreement and Release and related documents, the terms
of which have been disclosed to Lender (the “Settlement”). The parties desire to
amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.     Lender hereby consents to the entry into the Settlement by Borrower and
the granting of a subordinate security interest in the Collateral in connection
therewith and hereby waives any Event of Default and the breach of any covenant,
representation, warranty, and any other agreement contained in the Agreement as
a result of the entering into of the Settlement.

 

2.     The Maturity Date set forth on the first page of the Agreement and in
Section 1(f) of the Agreement is hereby modified to be December 31, 2017.

 

3.     On the date hereof, a loan modification fee in the amount of $100,000,
which is fully earned and non-refundable, shall be added to the outstanding
balance of the Advance owing to Lender, and shall accrue interest thereon (in
lieu of Borrower paying such fee to Lender on the date hereof). As of the date
of this Amendment, the outstanding loan balance of the Advance after giving
effect to the foregoing is $625,000.

 

4.     Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Lender under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

5.     Except as waived or modified hereby in connection with the Settlement,
Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

6.     This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

7.     As a condition to the effectiveness of this Amendment, Lender shall have
received, in form and substance satisfactory to Lender, the following:

 

(a)     this Amendment, duly executed by Borrower;

 

(b)     a warrant to purchase stock;

 

(c)     subordination agreement duly executed by Jeff McCollum;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     payment of all of Lender’s expenses incurred through the date of this
Amendment; and

 

(e)     such other documents, and completion of such other matters, as Lender
may reasonably deem necessary or appropriate.

 

[signature page follows]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

 

ACCELERIZE INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Mazzarella

 

 

Name:

     Anthony Mazzarella

 

 

Title:

     CFO

 

 

 

 

AGILITY CAPITAL II, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Carmody

 

 

Name:

     Jeffrey Carmody

 

 

Title:

     Managing Partner

 

 